Gill, C. J.
It is the opinion of this court that the acts of Congress in reference to citizenship matters vested the appeals from decisions therein from the district courts of the territory to the Supreme Court of the United States, and that judgment in the Supreme Court of the United States was final, and that the matter of costs in citizenship cases is not a matter of review in this court, and that said motion to dismiss this appeal must prevail, and the appeal is therefore ordered dismissed.
Clayton and Raymond, JJ., concur.